DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of Species F, figures 17A-21B, claims 47-54 and 56-58 in the reply filed on 02/03/2022 is acknowledged.  The traversal is on the ground(s) that the currently pending claims are directed to footwear including a magnetorheological fluid and an electronic control system including an electromagnetic field generating circuit. Figures 16 and 17A-17B (Species E-F) relate to the claimed invention. As such, the applicant would like to request that the Examiner redefine the elected species as also including Figure 16 as this figure relates to the invention claimed in, for example, claims 47-50.   This is  found persuasive therefore, the Examiner redefined the elected species  F as also including Figure 16 as this figure relates to the invention claimed.
The requirement is still deemed proper and is therefore made FINAL.
s 55 and 59-66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/03/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 47-54 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 8,256,147. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain all of the key limitations from the above US Patent’147, but are broader in some aspects and adds features in other respects. With respect to the claims being broader, once the applicant receives a patent for a species or a more specific embodiment, he is not entitled .
Claims 47-54 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-52 of U.S. Patent No. 8,291,618. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain all of the key limitations from the above US Patent’147, but are broader in some aspects and adds features in other respects. With respect to the claims being broader, once the applicant receives a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader. Drawing a helpful analogy, if you have a broad .
Claims 47-54 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 8,141,276. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain all of the key limitations from the above US Patent’147, but are broader in some aspects and adds features in other respects. With respect to the claims being broader, once the applicant receives a patent for a species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent. This is because the more specific “anticipates” the broader. Drawing a helpful analogy, if you have a broad claim to examine, and you find a reference, which discloses every element of the claim, you have a reference that anticipates. The same is true in an obviousness-type double patenting analysis where the claim being examined is merely broader than the claim patented before. The patented claim “anticipates” the .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 47-54 and 56-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenberg (Pub. No. US 2006/0248750). Rosenberg discloses a footwear or orthotic device athletic footwear 80, see figure 1), comprising: a footwear or orthotic sole (sole assembly 85); and an insert or sole section including at least one bladder (bladder system 10), the bladder containing at least a magnetorheological fluid (a rheological fluid (a magnetorheological (MR) fluid that exhibits a change in its ability to flow or shear in the presence of a magnetic field is contained within the bladder chambers and conduits of the bladder system 10); and at least one electronic control system including a microprocessor (control electronics of each shoe may include a local microprocessor that is electrically connected to each pressure sensor and is adapted to receive the sensor data) that controls the magnetorheological fluid  by stiffening a portion of the footwear in response to the individual behavior); wherein the electronic control system is capable of controlling the electromagnetic field-creating circuit on a millisecond basis (the microprocessor is also connected to a timer or clock and uses data from the timer or clock to adjust the current to the valves); wherein at least a part of two of said bladders is located in a single frontal plane cross-section of a heel area of the footwear or orthotic sole (see figures 1 & 3); and wherein at least a part of two of said bladders connected to said duct and/or valve is located in a single frontal plane cross-section of a forefoot area of the footwear or orthotic sole (see figure 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are bladders with magnetorheological fluid analogous to applicant’s instant invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558. The examiner can normally be reached M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
02/17/2022